                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                                   Case No. 17-cr-20516
                                                         Hon. Matthew F. Leitman
v.

JIHAD McKENZIE,

          Defendant.
__________________________________________________________________/

 ORDER GRANTING EMEGENCY MOTION TO PERMIT DEFENDANT
  ADDITIONAL TIME TO REPORT TO THE BUREAU OF PRISIONS

      IT IS HEREBY ORDERED that Defendant, Jihad McKenzie’s motion to

extend his reporting date is GRANTED. Defendant shall report to the Bureau of

Prisons (“BOP”) to serve his sentence on or before January 10, 2019.

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: October 23, 2018

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 23, 2018, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
